Case 8:20-bk-03563-RCT Doc 202-2 Filed 05/10/21 Page 1of12

Case 8:20-bk-03563-RCT Doc161-2 Filed 12/03/20 Page 1 of 12
Case 8:20-bk-03563-RCT Doci60-2 Filed 12/02/20 Page 1of12

 

 

In The Matter Of:
Gardenmasters of SW Florida, Inc. v.
Performance Driven Landscaping Corp.

 

Joy DeGrasse
April 16, 2020

 

 

BG \MPERIAL

-COURT REPORTING—

 

P: (941) 260-9000 F: (941) 296-7017
Toll-Free: 1 (844) NO-TYPOS

E: admin@imperialcourtreporting.com

W: www.imperialcourtreporting.com

i YOUR LOCAL SARASOTA - BRADENTON

COURT REPORTERS & VIDEOGRAPHERS

Min-€-Scriprs

 

 

 

 

 

 

 

 

 
 

Case 8:20-bk-03563-RCT Doc 202-2 Filed 05/10/21 Page 2 of 12
Case 8:20-bk-03563-RCT Doc161-2 Filed 12/03/20 Page 26 2 pf d2

Case 8:20-bk-03563-RCT Doc 160-2

Filed 12/02/20 Pag

 

 

 

Gardenmasters of SW Florida, Inc. v, Joy DeGrasse
Performance Driven Landscaping Corp. April 16, 2020
Page 1 Page 3
1 IN THE CIRCUIT COURT OF THE TWELFT! 1 ‘PLAINTIFF'S BXHIBITS
JUDICIAL CIRCUIT OF THE STATE OF PLORIDA
2 IN AND FOR SARASOTA COUNTY, FLORIDA 2 NO. DESCRIPTION PAGE
3 Case No. 2018 CA 6432 NC 3 2 Answers to Second Amended Complaint. 32
4 4 4 = November 1, 2018 lattor from Michaal
. Juchnowlez to PDL 18
5 GARDENMASTERS OF GW FLORIDA, INC., 5
S$ November 5, 2018 latter to Michael
6 Plaintiff, 6 Juchnowlcz from Michas) France 32
7 va. 7 € Wovenber 6, 2019 letter to Brian
Rivenbark ‘from Nichael Juchnowicz 34
8 -PERFORMANCE DRIVEN LANDSCAPING CORP., 8
9 Retinatea a5
9 Defendant. x 9 10 Estimat. 35
10 10 Be snaces
42 Answers to Sacond Set of
11 11 Interrogatorias 23
12 VIDEO TELECONFERENCE DEPOSITION OF 12 13. Defendant's Notics of Service of
Anewera to Trial Interrogatorias 26
13 JOY DEGRASSE 13
14 Defendant's Notica of Service of
14 TAKEN ON BEHALF OF THE PLAINTIFF 14 Answors to Interragatories 23
i5 15 1§ Invoices 20
16 DATE: April 16, 2020 16 18 CLC bab resulta 27
17 TIME: 2:50 p.m. - 3750 p.m. 17
18 PLACE: Performance Driven Landacaps 16 “en 6
8740 Pruitville Road
19 Baragots, FL 34240 19
20 20
21 21
22 22
23 EXAMINATION OP THE WITNESS TAKEN BEFORE: 23
24 TENNIPER D, DILORENZO, COURT REPORTER 24
25 25
Page 2 Page 4
1 APPEARANCES OF COUNSEL
2 1 THE REPORTER: Do you swear or affirm the
3 APPEARANCE FOR THE PLAINTIFF 2 _ testimony you're about to give will be the
BY ECONFEREN| :
VEDEO, TELECONFERENCE 3 truth, the whole truth, and nothing but the
4 Charles P. Johnson, Baq. 9
5 Blalock Malvors. PLA, 4 truth?
Bradenton, Fi 34205 5 THE WITNESS: Yes, ma'am.
6 941-748-0100
7 cjohnsaneblalockwaltera.,com & arene
7 Whercupon,
8 ‘APPEARANCE FOR coepenence 8 JOY DEGRASSE, acknowledged having been duly
3 Michnol A. Prange, Bn 9 sworn to tell the. truth and testified upon her. cath as
10 1515. Ringling Boulevard 10 follows:
es
a Sarsgota, FL 34236 12 DIRECT EXAMINATION
12 enservice@mfrancelaw,com 12 BY MR. JOHNSON:
13
ALGO PRESENT 13 Q. Could you please state your full name for the
14 BY VIDEO TELECONFERENCE 14 record?
15 Michael Juchnowdez, Plaintiff Representative. 15 A, Joy Nicole DeGrasse.
16 s 80s 16 QQ. Whatis your business address, Ms, DeGrasse?
17 ruDEX 17. ~—A.-~—s 7840 Fruitville Road.
18 18 QQ. Whatis your residence address?
19. Deposition of JOY DEGRASSE page No. |19 A. 2727 Dick Wilson, Sarasota.
20 Direct. Examination by Nx. Jotingon 4 |20  Q. What is your job title at Performance Driven
21. certificate of Oath ag |21 Landscape Corporation?
22 certificate of Reporter ‘ ao (22 A. President.
23° Errata sheat 41 [23  Q. If! just call Performance Driven Landscape
24. Read letter 42 [24 Corporation "PDL," will you know what I'm talking about
25 ener 25 today?

 

 

 

 

Min-l-Seriprii Imperial Court Reporting (941) 260-9000 (1) Pages 1-4
 

Case 8:20-bk-03563-RCT Doc 202-2 Filed 05/10/21 Page 3 of 12

Case 8:20-bk-03563-RCT Doc161-2 Filed 12/03/20 Page 3 of 12
Case 8:20-bk-03563-RCT Doc160-2 Filed 12/02/20 Page 3 of 12

 

 

Gardenmasters of SW Florida, Inc. v. Joy DeGrasse
Performance Driven Landscaping Corp, April 16, 2020
Page 5 Page 7
1 A. Yes, sir, 1. than answering it. If the answer is as simple as, "I was
2  Q. What are your job responsibilities as 2 staying home to raise children," I'd like you to answer
3 president of PDL? 3 the:question.
4 <A. Geez. I oversee -- I just basically 4 So my question is: For the period from the
5 oversee everything. 5 end of 2016 until approximately February 2020, why were
6  Q. What is your job responsibility as president 6 you an absentee president?
7 of PDL vis-a-vie the Gardenmasters account? 7 +A. Itwasamixture of I have-- | havea
8 <A. That's kind ofa tough question. At the 8 troubled son at home, was number one, and I was going
9 time when we -- when ~- at the time when they were -- 9 through some family issue.
10 I wasn't even in the office, so I didn't work in the 10 QQ. What.caused you to resume being the president
11 office for two and a half-years. So my title was 11. in February 2020?
12 president, but ] wasn't a working president. | was 12. A. Oh, That's very personal. I had to
23° an at-home president. 13° come --
14 Q. What was the period of time when you were the 14 Q.. I withdraw the question.
15 out-of-office presidentas distinguished from being in 15 A, Very personal. Okay. Thank you.
16 the office? 16 =Q. Could you tell me in a big picture way your
17. =A. From 2000 -- end of '16 until just two 17 educational background, Ms, DeGrasse?
1s months ago. 18 -A. Banking. My background was in banking.
19 Q. Forthe period from the end of 2016 until 19 As far as education, high school; and then I went to,
20 approximately February 2020, what actions were you taking |20 you know, trade.school to be a mortgage broker; and
21. as president? Ordo I correctly understand that your 21 then I took three years of psychology.
22 husband, John DeGrusse, was really running the company? {22 QQ, Where did you take three years of psychology?
23. A. John was really running the company. When 23. A. At Edison Community College. [dropped
24 = itcame to admin, if there was any big decisions or 24 out my third year and continued the path of life
25 questions, people would.call me.to run things by me, 25 coaching versus counseling because | liked to focus
Page 6 Page 8
2 but-that was pretty much it. I was-very minimal -- 1 on the future, and not on the past.
2 minimally involved, unless I was called in for an AQR 2  Q. Do you have any training in the area of soil
3 problem. 3. science or chemistry?
4 Q, From the end of 2016 until approximately 4 A. No. No. No formal training at all, sir.
5 February of 2020, how many hours'a week were you working | 5 Q. 1 was looking and J saw a company that was
6 for PDL? 6 formed not too long ago called Performance Driven Tree
7 A. Oh. I mean, hard number, Maybe an hour 7 and Landscape. What is that?
8 here, an hour there a day. 8 A, _ It's.actually going to be dissolved. We
9 Q. I'm trying to make this sound like I'm not 9 were’in the process of trying to.get an SBA fora
10 putting a negative spin on it, But my description is 10 tree service -- to buy a tree service. It was in
11 that-you were ani absentee president from the end of 2016 |11 addition to what we have now to offset our summer
12 until approximately February 2020. Is'that fair to say? 12 profitability because we're losing a lot of money, so
13. OA. OYess. 23 we thought that would be the answer to that problem.
14 QQ. And during the period that you were the 44 However, after the SBA and due diligence,
15 absentee president, your husband, John DeGrasse, was 15 the company wasn't going to be profitable.
16 running the company and performing all of the functions {16 Therefore, it was going to have a negative impact on
17 as the president except for an hour here or an hourthere /17 us, so we. backed out of that. So we -- but we had to
18 «for you? 1s. do the corp. for that purpose.
19 A. Correct, He ran the field and then we had 19 QQ. Besides your driver license, do you hold any
20 hired staff to run the admin. 20 licenses?
21 Q. And.except for.an hour here or an hour there, 22 A. Noa.
22 somebody else ran the admin.rather than you? 22 Q. Do you hold yourself out as an expert in
23 A. Correct. Yes. 23. landscaping?
24 Q. Ifthe answer to this question elicits 24 A, I'mnotan expertat anything. I'm not.
25 personal information, I want you to tell me that rather {25 ['mnot, Padmitit, No. I'm not an expert at

 

 

 

 

MG

ie b -serdpee

 

Imperial Court Reporting (941) 260-9000

(2) Pages 5-8
 

Case 8:20-bk-03563-RCT Doc 202-2 Filed 05/10/21 Page 4of12

Case 8:20-bk-03563-RCT Doci161-2 Filed 12/03/20 Page 4 of12
Case 8:20-bk-03563-RCT Doc160-2 Filed 12/02/20 Page 4 of 12

 

 

Gardenmasters of SW Florida, Inc. v. Joy DeGrasse
Performance Driven Landscaping Corp. April 16, 2020
Page 9 Page 11
1 landscaping. 1 Q. Approximately, how far in advance of the
2  Q. During the period when you have been an active 2 samples being taken was the Gardenmasters account brought
3 president of PDL, what was your role, if any, regarding 3 to your attention?
4 accounting? 4 <A. Okay, Sorry, Before --
5 A. Overseeing the accountant. That was it. 5 Q. The way! -- Ms, DeGrasse, the way |
6 Idonot—J am not - I do not have an accounting 6 ‘understand the sequence is that somebody brought the
7 background, I mean, however, I have a banking 7  Gardenmasters account to your attention. It caused you a
8 background, so] pretty much just over--- would 8 concern. Therefore, you took the samples which resulted
9 oversee what they do making sure they were making 9 inthe CLC testing data; is that correct?
20 proper decisions. That's about it. 1o)0OU A.séYes.
11 Q. Have you reviewed the Gardenmasters' account 11 Q._‘If E represent to you that these CLC testing
12 with PDL? 12 data is dated August 24th of the year 2018, approximately
13 A. Yes, I have. 13 when was the Gardenmasters account brought to your
14 Q. What, ifany, conclusions did you draw as a 14 attention?
15 result of your review of the Gardenmasters' account with j15 A. It was brought to my attention before the
16 PDL? 16 soil samples were taken.
17. +A. The Gardenmasters' account was first 17. Q. And based on the date of August 24th being the
18 brought to my attention by staff members, and that's 18 CLC test results, can you estimate that it was July [st
19 why the soil samples were actually pulled. I ordered 19 or July 15th or --
20 them because the employee that we hiad — we were -- I 20 ~=A,_=sCdUt was-ongoing. It was ongoing for quite
21 was noticing. we were spending a lot of extra money, 21 awhile where I was-- | ‘was being told a little bit
22 and I had the accountant that worked for us at the 22 of information here-and there. I mean, over probably
23 time was telling me that she was seeing a lot of 23 six or seven months timeframe. And I would talk to
24 money going out. 24 John DeGrasse about it and say, "What" -- and he --
25 We were having -- spending a lot of money 25 actually, in Mike J,'s defense -- he was always
Page 10 Page 12
1 witha lot of replacements and that she believed, her 1 defending Mike J. -- and he would say, "There's, you
2 opinion at the time, was that the end --- the opinion 2  know,.no way that we're that, you know, deficient,"
3 of, actually, Josh Ward was that the -- we weren't 3. and he would defend him, and that was the reason why
4 getting the fertilizer that we should. 4 [pulled the soil samples.
5 So.I said, “Well, I-don't want to make an 5 I'm, like, something's not right.
6 accusation," so that's kind of where it started. So 6 Something's not right. So that's why we decided to
7 I'm the one that ordered a. soil sample because I'm 7 pull the soil samples.
6 not going to make an accusation based on hearsay. I a As for the soil samples being part of this
9 wanted the facts, so that’s why I requested the soil 9 lawsuit at this point, it's actually kind of
10 sample to be pulled. 10 irrelevant because we're. not seeking claims on the
11 Q. Approximately how long before the soil samples [11 fact that we were 60 percent deficient on every
12 -- when were the soil samples taken in relation to when |12 property. We're not even seeking claims for that.
13. the CLC testing reports were completed? 13. Q. Dol correctly understand from your statement
14 A. They -- they were taken and we got the 14 that you're not seeking monetary damages from
15 results pretty quickly. They ---all the soil samples 15 Gardenmasters asa result of the. deficiencies in any of
16 were-taken over.a week and a half period of time on 16 the fertilizer or other chemicals that were applied by
17 every property, and then they were sent, And the 17. Gardenmasters?
18 reports came back pretty quickly. I couldn't give 1s A. Yeah. J guess, if you word it that way,
19 youan exact timing because | don’t -- it's been so 19 then, yeah, You're right. Weare. Because it did
20 long ago I don't remember, but it was within a few 20 lead-to loss of property. It led to the loss of sod.
21 weeks, 21 So, yes, we are. So I stand.correct there, Thank
22 Q. So ifthe soil samples are dated August 24th, 22 you,
23 you think you probably took the actual samples in the 23. . And I'm generally aware that your lawyer has
24 month of August? 24 provided me with a list of sod, which is $47,375. Have
25 <A, I would -- that would make sense. Yes. 25 youseen that list?

 

 

 

 

Ninel Sseripe®

Imperial Court Reporting (941) 260-9000

(3) Pages 9-12

 
 

Case 8:20-bk-03563-RCT Doc 202-2 Filed 05/10/21 Page 5 of 12
Case 8:20-bk-03563-RCT Doci61-2 Filed 12/03/20 page 5 pf 42

Case 8:20-bk-03563-RCT Doc160-2 Filed 12/02/20 Pag

Gardenmasters.of SW Florida, Iric. v.

5o0f1

Joy DeGrasse

 

 

Performance Driven Landscaping Corp. April 16, 2020
Page 13 Page 15
1 =A. Yes, and that's correct. 1 QQ. What specific business was lost by PDL as a
2  Q. Dol correctly understand that PDL is seeking 2 result of the conduct of Gardenmasters?
3 $47,375 from Gardenmasters as a result of Gardenmasters' | 3 A. Tdon't have that list right in front of
4 failure to perform the services that were requested by 4 me, but I -- it has been provided, and I can get -- 1
5 PDL? 5 can get it for-you, but don't have that information
6 A. Correct. Which resulted in dead turf that 6 in front of me. I just have the numbers.
7 wehad to replace. Correct. 7. What numbers do you have in front. of you?
8 Q. Besides the $47,375 for the replacement of ga <A. No. I just have the total number of
9 sod, what, if any, additional damages or claims is PDL 9 $80,000.
10 making against Gardenmasters'? 10 MR, JOHNSON: Mr. France, are-you able to
11 +A. Withall the evidence that I gathered up 11 provide me the backup ora calculation for the
12 from all of our bookkeeping and all the emails and 12 $80,000 damages?
13 complaints over'a year's period of time, we are 13 MR. FRANCE: Let me talk to her for a
14 seeking additional damages of $80,000 for loss of 14 second, if I may.
15 business that was due to a combination of things 15 THE WITNESS: I don't know how to mute
16 being turf, plants, deficiency in turf, not green -- 16 you.
17 you know, not green grass, So, $80,000. 17 MR. JOHNSON: Thank you.
18 Q. Whowas it that first brought the 18 THE WITNESS: I'm not muting you. I'm
19 Gardenmasters account to your attention? 19 just going to walk away for a second.
20 8A. Nicole Vander Clay. 20 (Discussion off the record.)
21 Q. And I think earlier] asked, but I'm not sure 21 MR. FRANCE: I cannot provide you any
22 I gotaclear answer to my question, if the CLC testing 22 backup or a calculation.
23 data is dated August 24, 2018, are you able to estimate 23 MR. JOHNSON: Madam Court Reporter, was
24 by month and year when the Gardenmasters account was /24 that on the record?
25 brought to your attention? 25 THE REPORTER: Yes.
Page 14 Page 16
1 A. Ican--Ican only estimate without going 1 BY MR. JOHNSON:
2 back to emails, so I don’t want to give you an 2  Q. Ms. DeGrasse, are you able to provide me the
3 incorrect answer, but it would have been way before 3 specific names.of any customers that were lost amounting
4 that, So we're -- 4 to the $80,000 of damages?
5  Q. When you say, “way before," do you mean spring | 5 A. Sorry. I lost you fora second.
6 of 2018? Spring of 2017? I don't mean to sound 6 Q. Mil re-ask the question.
7 sarcastic with you. I'm just trying to figure out if 7 Are you able to provide me the specific names
8 it's 3 months or 6 months.or 12. months, 8 of any customers that form the basis for the $80,000
9 A. Wo. I would say over six months -- six 9 claim?
10 =months. 10 A. Ihave given those names to Michael
11 Q. Would it be fair for me to understand that it 11 France. I don't have them, and I don't have -- we
12 was approximately in the spring of 2018 when you became [12 have so many customers. I can't keep track of the
13. concemed about.the Gardenmasters account? 13 names of them. So for me to give you right now off
14 =A. That's fair to say, but I could go back if 24 the top of my head, I don't know -- 1 don't have
15 youneed me to or my attorney needs me.to. I can go 15 them.
16 back and actually go back through all my. emails and 16 Q. Are you able to provide me-during this
17 find the exact date when the problem started. 17 deposition any mathematical calculation of how you
18 Q. A few moments ago you said that PDL was 18 arrived at the $80,000 in damages?
19 asserting a claim for $80,000 against Gardenmasters in 19 A. No.
20 addition to the $47,375 for sod, correct? 20 ©. What,.if anything, is your involvement in the
21 A. Correct. We're requesting an offset. 21 outside part of the business; in other words, the
22 Correct. 22 application of pesticides and fertilizer and the cutting
23 Q, And could you please describe: for me the 23 of grass?
24 specific factual basis for the $80,000 claim? 24 A. (Witness. shakes head.)
25 A, Loss of business. 25 Q. You're shaking --

 

 

 

 

Sin

wl “errtgal #

Imperial Court Reporting (941) 260-9000

(4) Pages 13 - 16

 

 
 

Case 8:20-bk-03563-RCT Doc 202-2 Filed 05/10/21 Page 6of12

Case 8:20-bk-03563-RCT Doc161-2 Filed 12/03/20 Page 6 of 12
Case 8:20-bk-03563-RCT Doc160-2 Filed 12/02/20 Page 6 of 12

 

Gardenmasters of SW Florida, Inc. v. Joy DeGrasse
Performance Driven Landscaping Corp. April 16, 2020
Page 17 Page 19
1 =A. The first -- 1 A. The truth? Not told them, but we --
2 Q. I think there was not. 2 THE REPORTER: I'm sorry.
3 A. The first year, 1 picked weeds. Other 3 THE WITNESS: Hello?
4 than that, nothing. 4 THE REPORTER: You were muted at the
5 Q Am correct-- 5 beginning of your-answer.
6 A. Ido-- actually, I do go around in my car 6 THE WITNESS: Oh. Yeah, Now I don't see
7 and drive the properties and see if] notice anything 7 anybody. It's just, like, ghosts.
8 that --I do go drive the properties, but it's 8 THE REPORTER: We can see you, though.
9 seldom. Very seldom. 9 A, When we got it, I really didn't --1 -- I
20 ©. Atthe risk of sounding sarcastic, Ms. 10 didn't give a response, honestly, There was no

-
rw

DeGrasse, is your knowledge similar to mine? In other

wa
wy

response. It was just -- there was no response.

 

 

 

 

 

12 words, if you drive by and the grass is green, you're 12 Q. Have you, since November I, 2018, had the
13 doing a good job. If it's brown, you're doing a bad job? [13 opportunity'to review the documents attached to
14 +#®A, Exactly, If there's weeds, not good. 14 Exhibir 4, which is the November I, 2018 letter?
15 Q. Right. 15 A. Havel review-- yes. I've reviewed them,
16 =6A._s Uf they're green weeds. 16 Q. Have you identified any charges that are a
17 Q. Tunderstand. If the grass is dead, you're 17 partof the attachments to Exhibit 4 that are overcharges
18 not the one who tries to ascertain why it's dead? 18 or otherwise inappropriate charges to PDL?
19 A. Correct, I just know it's not supposed to 19s A,.~=sONo, ‘I think that we did -- I think that
20 be. Right. Shit. My yard's dead right now. My own 20 Nicole did acleanup. I know at first we had a lot
21 yard, 21 of double entries, double invoice numbers, but 1
22 Q. During the period of time that you were an 22 believe that was corrected between Gardenmasters and
23 absentee president, what, if any, involvement did you 23 us with Nicole, so I believe this is.accurate.
24 have in the work that was being done by Gardenmasters on /|24 Q. In other words, my understanding of the
25 behalf.of PDL? 25 position of PDL for purposes of this deposition and our
Page 18 Page 20
1 A. Zero, 1 upcoming trial is that Gardenmasters has properly
2. Q. Did you review the Gardenmasters accounts -- 2 invoiced $421,492.72 and that PDL is claiming an offset
3 excuse me. During the time -- 3 for the sod of $47,375 and $80,000 for the loss of
4 A, T'msorry. 4 business; is that correct?
5 QQ. During the time that you were an absentee 5 <A. Correct. Yep. That's correct.
6 president, did you review the Gardenmasters inyoicesona | 6  Q. With regard to the sod, I believe that's
7 weekly basis? 7 marked as Exhibit 16?
8 A. No. 8 MR. JOHNSON: Mr. France, would'you mind
9 Q. Do you know who would have been responsible at 9 handing --
10 PDL ona monthly basis for reviewing the Gardenmasters. | 10 THE WITNESS: Got it.
11. invoices? 11 (Plaintiff's Exhibit 16 was identified for
12. A, Sara and Nicole Vander Clay. 12 the record.)
13 MR. JOHNSON: Mr. France, could you grab 13 MR. JOHNSON: -- Exhibit 13 [sic]?
14 Exhibit 4 for me, please? 14 THE WITNESS: Oh, 137 13.or 16?
15 (Plaintiffs Exhibit. 4 was identified for 15 MR, FRANCE: No, no, no.
16 the record.) 16 THE WITNESS: 13?
17. BY MR, JOHNSON: 17 MR. JOHNSON: I misspoke with 16, Sorry.
18 =©6©Q. ~Ms. DeGrasse, can you take a Jook at Exhibit 4 18 THE WITNESS: Okay. I believe T have it.
19 and let me know when you've hada chance to do.so? 19 MR, JOHNSON: You have Exhibit 16?
20 =A... «I'm aware of this letter. 20 MR. FRANCE: No.
21 Q. Did you see the November |, 2018 letter that's 22 THE WITNESS: Yes, sir, that, too.
22 marked as Exhibit 4 when it was initially sent to PDL? 22 BY MR, JOHNSON:
230 0¢6«A«CS;:*é«*Vs. 23. Q. Do you have 16, Ms. DeGrasse?
24. Q. What, ifanything, did you do upon your 240A. oT do.
25 receipt of Exhibit 4, which is a November 1, 2018 letter?, | 25 Q. What is Exhibit 16?
Mine -Seripis Imperial Court Reporting (941) 260-9000 (5) Pages 17 - 20

 

 
 

Case 8:20-bk-03563-RCT

Case 8:20-bk-03563-RCT
Case 8:20-bk-03563-RCT

Doc 202-2 Filed 05/10/21 Page 7 of 12

Doc 161-2 Filed 12/03/20 Page 7 of 12
Doc 160-2 Filed 12/02/20 Page 7 of 12

 

 

 

 

 

 

Gardenmasters of SW Florida, Inc. v. Joy DeGrassc
Performance Driven Landscaping Corp. April 16, 2020
Page 21 Page 23
1 A. Exhibit 16 shows the amount of sod 1 (Plaintiff's Exhibit 12 was identified for
2 replacement. 2 the record.)
3 Q. And ifl'm reading it correctly, it's for the 3 BY MR, JOHNSON
4 period of January 26, 2018 through August 12, 2018; is 4 QQ. Could you turn to Exhibit 12?
5 that correct? 5 A. Yes, I created this answer. I'm
6 A. Correct. 6 familiar.
7  Q, And that's on page | of Exhibit 16? 7 Q. Is that your signature appearing on page 3 of
8 A. Correct. @ Exhibit 12?
9 QQ, Isthe compilation of page | of Exhibit 16 all 9 6A. OY6s.
10 of the sod that PDL paid for between January 26,2018 and |10 Q. Andis Exhibit 12 a.correct copy of that
1i August 12, 2018? 11 document? In other words, it-has three pages and that's
12. A. OY, 12 the way it looked when you gigned it?
13 Q. Based on your earlier answers, my 13 A. Yes. (Witness indicated.)
14 understanding is that if I asked you about each of the 14 QQ. And I'm looking at the answer on page 2 of
15 individual invoices and why the sod replacement was 15 Exhibit 12. Do you sce that?
16 necessary, my understanding is you would nothave any [16 A. Ido.
17 knowledge in that regard; is that correct? 17. Q. The last sentence of your answer says, "Also,
18 <A. That's correct. 18 I-cannot quantify it, but according-to the fertilization
19 QQ. Inother words, you never went out and looked 19  réports, we were not getting the product we were paying
20 at.any of the properties that are listed in Exhibit 16 to 20 for-as Plaintiff was diluting its product." Do you see
21 ascertain why the sod died or why it needed to be 21 = that language?
22. replaced, correct? 22 A. Yes. Correct.
23. +A. No. I would just get random photos that 23. Q. Anddol correctly understand that-as of
24 they would send me, I mean, that was it. Yeah. I 24 today’s date, April 16, 2020, you are still not able to
25 didn't go out there and look. 25 quantify any monetary amount that you are claiming as a
Page 22 Page 24
1 Q. Prior to the filing of this lawsuit, did PDL 1 result of the alleged failure of Gardenmasters to
2 make demand on Gardenmasters to pay any of the amounts | 2 properly apply the product?
3 listed on page | of Exhibit 16 -- 3 A. Yeah. Wecan only quantify the actual
4 <A. No. 4 business lost due to lack of fertilization,
5 QQ. --which is the listing of the sod? 5  Q. And when you say the “business lost,” that's
é€ A. No. I--] mean, not -- not me 6 the $47,375 that's referenced in this answer, correct?
7 personally, to my knowledge. I don't know if there 7 A. That's the $80,000 of lost business. The
& was conversations between John DeGrasse -- ] -- 1 8 47,000 is the hard cost that it cost us to replace
9 know there was conversations between John DeGrasse, 9 the sod,
10 but that's all hearsay, so -- but no proof of that. 10 Q. Can we agree that the $80,000 damages are not
11 Q. Would it be accurate for me to understand that 12 listed in your answer to Exhibit | ~~ excuse me, Can we
12 you personally did not make demand on Gardenmasters for |12 agree.that the $80,000 damage amount is not referenced in
13. any-of the sums listed on page 1 of Exhibit 16, which is |13 your answer to paragraph | of Exhibit 12?
14 a list of sod replacements? 14 A. Correct. It is not listed in this answer,
15 <A. No. Idid not personally make any 1s. Q, And why not?
16 demands. 16. A... It's vaguely -- it's vaguely answered,
17. Q. I think you mean to say that's correct. There 17 Shame on me. But, yeah, I vaguely answered it
18  wasa double negative in there. 18 because I can't quantify at this time. But according
19 A. Correct, 19 to the fertilization reports, we were not getting the
20 Q. When! use the term "back charge,” do youknow |20 product that we were paying for, that the Plaintiff
21 what I mean? 21 was diluting its product, T should have continued
22 A. Yes. 22 that sentence. I should have added another sentence,
23. Q. Has PDL issued any back charges or deductions 23. but I didn't.
24 against any of the invoices from Gardenmasters? 24 Q. What is the relationship between the alleged
25 A. No, not until the lawsuit. 25 dilution of product by Gardenmasters and the $80,000 that
Vint -Seript# Imperial Court Reporting (941) 260-9000 (46) Pages 21 - 24

 
Case 8:20-bk-03563-RCT Doc 202-2 Filed 05/10/21 Page 8 of 12

Case 8:20-bk-03563-RCT Doci61-2 Filed1 [93/20 Pa 68 of 42

 

 

 

 

 

 

Case 8:20-bk-03563-RCT Doc160-2 Filed 12/02/20 Page
Gardenmasters of SW Florida, Inc. v. Joy DeGrasse
Performance Driven Landscaping Corp. April 16, 2020
Page 25 Page 27
1 you're claiming in this lawsuit? 1 BY MR. JOHNSON:
2 A. Weknew that what was causing the grass to 2  Q, Could you tum to Exhibit 13, please?
3. die -- and mind you, I'm going by experts telling me, 3. A. (The witness complied.)
4 because I'm not an expert, that is dead. 4  Q. Doyouhave the Exhibit 13, Mrs. DeGrasse?
5 But according to the experts that told me 5 A. Ido.
6 that the reason why the turf was dying and that why . 6  @Q. Is that your signature appearing on the last
7 all the customers were unhappy with weeds, et cetera, 7 page of Exhibit 137
B et cetera was due to lack of fertilization and that 8 A. Itis.
9 the products were being cut, And, like J said, 9 Q. Andis Exhibit 13 a true and correct copy of
10 that’s when I ordered the soil samples. 10 the Answers to Interrogatories that you provided.on
11 So we started losing business and we were 11 April 10, 2020?
12 starting to spend money that wasn't normal. It 12. A. Holdon, I'm making sure Michael France
13. wasn't normal. That's why. it was being brought to my 13 didn't change anything. Yeah. I mean, this is
14 attention. 24 pretty much just like the other exhibit. So, yes,
15 Q. When you said, quote, experts told you, quote, 15 it's correct.
16 that the fertilization was not being done properly, who 16  Q.. Whatdo you anticipate will be the testimony
17. are the experts you're referring to? 17 of CLC Labs at the trial in this case?
18 8A. Tamreferring to the irrigation people 18 A. Ihave no idea. I clearly have a report.
19 that we had working for us at the time.and -- what's 19  Q. And when you say you have a report, that's
20 hisname? I -- I don't know the names off the. top of 20 Exhibit 18, correct, which is the series of testing?
21 my head. And then, of course, the soil sample report 21 A. That's it. Yeah.
22 that was done by a third party. 22 (Plaintiffs Exhibit 18 was identified for
23. Q. Are you able to tell me the names of the 23 the record.)
24 people today? 24 BY MR. JOHNSON:
25 A. No. One of them was Josh Ward. One of 25 Q. Could you goto Exhibit 18 while we're talking
Page 26 Page 28
1 them was -- it's.a weird name. The.irrigation guy 1 about it?
2 that you were talking to John about. 2 MR, FRANCE: Before you ask her a
3 Q. I think it's Mr, Sterling? 3 question, I'm going to use the restroom, T'll
4 A. Yes. Thank you. 4 be right back.
5 Those were two of them that I can name off 5 (Short break. from 3:20 p.m. to 3:25 p.m.)
6 the top of my head. The other ones, I would have to 6 MR, JOHNSON: Can you hear me?
7 go look into their names. 7 THE WITNESS: Yes. Michael's back.
a Q. Dol-- a BY MR. JOHNSON:
9 A. But at the time I was kind of 3 Q. Do you have Exhibit 18 in front of you?
10. disconnected, I was an absentee president. 10 «6A. Ido.
11 Q. DoT correctly understand that your background 11 QQ. Based on what you've told me about your
12 -and.experience are such that you're not able to reach a 12 education, training, and experience, reading Exhibit 18
13 conclusion as to whether Gardenmasters was diluting its [13 is not in your job.description. Is that a. correct
14 product? That's something somebody else would have to {14 understanding for me?
15 tell you? 15 A. Notin my job description. I understand
16 A. Correct. 16 surplus, high, adequate, and low, however,
17 Q. And the people that you relied on to provide Jaz Q.._~—« Right. But.in terms of how the environment
18 you an opinion that Gardenmasters was diluting its 18 would affect potassium or magnesium or calcium, that
19 product were Josh Ward and Tabares Sterling? 19 wouldn't-be something you would normally understand,
20 A. Yeah. Those-were two of them.,. I have the 20 correct, like me?
21 emails’ from all of those people, I have all of the 21 A. Yeah, That's -- I -- I don't understand
22 emails to support it, so I have to go back through 22 that. Like] said, I'm going by people that do
23 those emails from them directly with their findings. 23 understand that. I went by their opinion.
24 (Plaintiff's Exhibit 13 was identified for 24 Q. And besides Mr. Tabares Sterling. and Mr. Josh
25 the record.) 25 Ward, are there any other people that you can identify as
Vine € seript# Imperial Court Reporting (941) 260-9000 (7) Pages 25 - 28

 

 
Case 8:20-bk-03563-RCT Doc 202-2 Filed 05/10/21 Page 9 of 12

Case 8:20-bk-03563-RCT Doc161-2 Filed 12/03/20 Page 9 of 12
Case 8:20-bk-03563-RCT Doci160-2 Filed 12/02/20 Page 9of12

 

 

 

 

 

 

Gardenmasters of SW Florida, Inc. v. Joy DeGrasse
Performance Driven Landscaping Corp. April 16, 2020
Page 29 Page 31
1 people who provided you an opinion that Gardenmasters had | 1 A, That's correct.
2 diluted its product or otherwise wasn't properly 2  Q. Why has PDL not paid Gardenmasters
3 fertilized? 3 $294,117.72, which is the undisputed amount due?
4 A. John DeGrasse and hearsay. 4 A. Because it went into litigation,
5  Q. Was Josh Ward a supervising employee of PDL? 5 Q. Have you.spoken with John Lienaweaver about
6 A. Pardon me? I couldn't hear you. 6 this case?
7  Q. Did Josh Ward have supervisory responsibility 7 A, Thave never spoken to John Lienaweaver in
a for PDL? a my life. ,
9 A, Hewas-- yes, He -- he handled most of 9  Q. Have you spoken with Brian Williams about this
10 the fertility: 10 lawsuit?
11 (Plaintiff's Exhibit 14 was identified for az A. SONo.
12 the record.) 12. Q, Have you spoken with Michael Story about this
13. BY MR. JOHNSON: 13. lawsuit?
14 Q. Could you turn to Exhibit 14 for me? 14 A. No.
15 A. (The witness complied.) 15  Q. WhatisPKN Farms?
16 Q. Just onesécond. Do you have Exhibit 13, Ms. 16 A. PKN Farmsisasubcorporation for all of
17 DeGrasse? 17 -- any of our subs. So anybody that.comes in as a
is A. Yes,Ido. 13. or 14? 18 subcontractor, whether it be a tree service --
19 Q. Do you have Exhibit 14? 19 anybody that's a sub and that is not a permanent
20 A, Ido, yes, sir. 20 employee is PKN Corporation,
21 Q. Why weren't Mr. Sterling and Mr. Ward listed 21 Q. What, ifanything, is your involvement in the
22 in-your answers contained in Exhibit 14? 22 area of irrigation on behalf.of PDL?
23 A, Definitely an oversight on my part. | 23 A, Zero, Other than the numbers and telling
24 don't know why, actually. That's.a very good 24 people what hours they've got, at this point, what
25 question, It's a question I can't answer, sir. | 25 hours they've got to stay in, that's.-+ that's my
Page 30 Page 32
1 did these in September. 1 involvement, is on the administrative side right now
2 MR. FRANCE: I'm not allowed to talk to 2 and just the numbers.
3 you. 3 Q. WhoownsPKN Farms, by the way?
4 THE WITNESS: Yeah. Don't talk to me. 4 A. It's my accountant created that
5 You're going to get yourself in trouble, 5 corporation, so it's not even owned by us.
6 <A. Honestly, I didn't read it, Didn't read 6 Q. What's the name of your accountant?
7 it 7 A. Beth Wilson.
8 Q. Ms. DeGrasse, I'want to do a little math, and 8 Q. I missed the first name.
39 you're welcome to check me or you can take my word for 9 A. Tax Savers. Beth Wilson.
10 it. 16 «©. _+=‘I'm looking at my notes. Give me just a
110 OA. Okay. Yl second.
12 Q. Theamount that Gardenmasters has invoiced PDL |12, A. No problem. Take your time, I have
13. is $421,492.72, 13 nowhere to be until 5.o'clock. Now, Michael France
14 = A. Correct. 14 probably has.someplace to be.
15 QQ. PDLhas claimed an offset for $47,375 for sod, 15 MR. FRANCE: No. I'm boring.
16 correct? 16 (Plaintiffs Exhibit. 2 was identified for
17 A, Correct. 17 the record.)
18 Q, And you're also claiming an offset for an 18 BY MR. JOHNSON:
19 $80,000 loss of business, correct? 19. Q. Could you go to Exhibit2, Ms. DeGrasse?
20 2A. Correct. 20 A. Okay.
21 Q. Hyou deduct $47,375 and.$80,000 from the 21 Q. Have-youever seen Exhibit 2 before?
22 amount that's been invoiced by Gardenmasters, it results | 22 A, I'm sure I have because everything gets
23 in $294,117.72. 23. sent to me, so I'm sure -- I'm sure J have. I'm sure
24 A. That's correct. 24 [actually helped answer this.
25 Q. Are you agreeable to that? 25 (Plaintiff's Exhibit 5 was identified for
Mie Uo Serepr = Imperial Court Reporting (941) 260-9000 (8) Pages 29 - 32

 

 
Case 8:20-bk-03563-RCT Doc 202-2 Filed 05/10/21 Page 10 of 12

Case 8:20-bk-03563-RCT Doc161-2 Filed 12/03/20 Page 10 of 12

Case 8:20-bk-03563-RCT Doc160-2 Filed 12/02/20 Page 10 of 12

 

 

 

 

Gardenmasters of SW Fiorida, Inc. v. Joy DeGrasse
Performance Driven Landscaping Corp. April 16, 2020
Page 33 Page 35
4 the record.) 1. Brian Rivenbark.
2 BYMR.JOHNSON: 2  Q, You mentioned that you do sometimes
3. Q. Would you turn to Exhibit 5, please? 3 communicate directly with Pat Neal?
4 A. Yes. I'm very familiar with this one. 4 A. Correct.
5 Q. Howare you very familiar with Exhibit 5, 5 Q. Have you ever had any communications with Pat
6 which is the letter dated November 5, 20187 6 Neal regarding Gardenmasters?
7 A. Because I'm the one that initially made q A. No.
8 contact with Michael France and had this letter drawn 8 QQ. Whynol?
9 up. 9 A, Thaveno reason to.
to © Q._- And did you see a copy of Exhibit 5 at about 10 Q. Have you ever told anybody that.PDL- has
11 the time it was sent out? 11 resolved matters with Gardenmasters?
12s A. «Yess. 12. A. No, That would be a lie,
13 Q. And when Mr. France wrote that, quote, Some 13 Q. I think I know the answer to this one, but do
14 monies are owed yourcompany, quote, and sent thatto [14 J correctly understand that you're not able to identify
15 Gardenmasters, how much money did you think was owed to [15 any damages asa result of Exhibit 6 or 7 being sent to
16 Gardenmasters at the time? 16 Mr. Rivenbark and Ms. Bittar?
17. +A. Thonestly at that time didn't know. 17. =A. Correct. You are-correct.
18 Q. And what-~-- 18 (Plaintiff's Exhibits 9 and 10 were
19 A. I wasn'tinvolved in the accounting that 19 identified for the record.)
20 deep at that time. 20 BY MR..JOHNSON:
21 Q. During what period of time have you been 21 Q. Would you take a look at Exhibits 9 and 10?
22 involved, if atall, deeply in the accounting of PDL? 22 A, Okay, I got it.
23 <A. Deeply, the past two months, And then in 23 Q. Whatare Exhibits 9 and 10?
24 "13,14, 'lS, and most of '16, then I stopped fora 24 A. This isthe format that Gardenmasters used
25 while, and then I've been back involved since 25 todo when we would consummate our contracts with
Page 34 Page 36
1 February. 1. them.
2 (Plaintiff's Exhibit 6 was identified for 2 Q. And itlooks like ~-
3 the record.) 3. A, I never looked-at them or signed them, so
4 BY MR, JOHNSON: 4 I can't really even -- really can't help you with
5  Q. Would you take.a look at Exhibit 6, please? 5 much of this -- these two things.
6 A. Yes, 6 QQ. Is it fair forme to understand that these
7 (Discussion off the record.) 7 were the underlying documents that gave rise to the
8 A. Okay. Yes. I'm sorry. Yeah. 8 invoices that Gardenmasters ultimately sent you?
9 Q. Have you seen Exhibit 6 before? 3 A. Yes: Yeah. Yes.
10 A. No. Ihave not seen it, but I was aware 10 Q. And do! correctly understand that
11 of it. T had heard about it, but 1 — I had never 11 Gardenmasters billed you the $421,492 based on Exhibits 9
12 seen it. 12 and 10?
13. Q.. What, ifany, role did you play in maintaining 13.0«OA,:sOYes.
14 the relationships between PDL and its customers? 14 MR, JOHNSON: Mr. France, do I correctly
15 A. [don't play any role in maintaining the 15 understand Ms. DeGrasse is being produced as the
16 relationships. That is 100 percent John DeGrasse. 16 corporate representative today?
17. Q.. So, in other words, you don't speak with Kim 17 MR. FRANCE: Yes. And let me ask you a
18 Bittar or Brian Rivenbark? 18 question because J do not have the notice in
t9 A. No, The only person I know is.Pat Neal. 19 front of me. You know, ] don't want to parse
20 I talk to him, but that's because we're friends. 20 corporate representatives, but she's testifying
21 But, no. 22 as the corporate representative to every: single
22. Q. I think we-had a double negative in there. Do 22 monetary question you've asked.
23 I correctly understand that you do not communicate with | 23 If there-are any questions about what
24 people like Kim Bittar or Brian Rivenbark? 24 happened out in the field, that-would be -- I
425 A. Correct. I don't even know who that is, 25 would say John DeGrasse would be the person with

 

 

Fit Seripy

Imperial Court Reporting (941) 260-9000

(9) Pages 33 - 36

 

 
Case 8:20-bk-03563-RCT Doc 202-2 Filed 05/10/21 Page 11 of 12

Case 8:20-bk-03563-RCT Doc161-2 Filed 12/03/20 Page 11 of 12

Case 8:20-bk-03563-RCT Doc160-2 Filed 12/02/20 Page 1lofi2

 

 

 

 

 

Gardenmasters of SW Florida, Inc. v. Joy DeGrasse
Performance Driven Landscaping Corp. April 16, 2020
Page 37 Page 39
1 the most knowledge about those, , GERTEVECATE OP OND
2 THE WITNESS: Correct.
3 MR. FRANCE: If you need me to drill down 3 STATE OF FLORIDA
4 with more detail, I'd be happy to. But, between COUNTY OF" BARASOSA
§ the two of them, that's it. 5
6 MR, JOHNSON: Well, I'm assuming anything 6 1, JENNIFER D. DILORENZO, the undersigned
7 they testify to they had authority to testify to 7 authority, certify that JOY DEGRASSE sppeared before
8 on behalf of the company then, is what you're 8 me by video tolaconferance on April 16, 2028, at 2:80
9 telling me. 9 p.m, and was duly sworn,
10 THE WITNESS: Yeah. 10 WITNESS my hand and official seal this 25th
11 MR. FRANCE: And when he said, "I'm not in Li day of April, 2020,
12 admin," yes. She's the admin, And I think her 12
13 testimony was a lot definitive in that regard. 13
14 I think, you know, that's pretty obvious. And 14
15 then with this talk about fertilizer, that's as
16 him, and it's clearly not her, 16
17 MR. JOHNSON: Well, if I understand 17
18 correctly, they're both the corporate 18
19 representatives for the matters within their 19 C pean fi
20 purview and as to. what they testified to. 20 :
21 MR. FRANCE: Yes. That's correct. 21 JENNIFER D. DILORENZO
22 THE WITNESS: Correct. 22 Notary Fuplic a wen eo ss7001
23 MR, FRANCE: You said it better than I 23 Expires: March 7, 2024
24 did. 24 pvergonally Known: No
25 MR. JOHNSON: Let me ask my client a 25 Frode ee a emeduced!” Florida driver's license
Page 38 Page 40
a . 1 CERTIPICATE OP REPORTER
1 question. Just give me a second. 2 STATE OF FLORIDA
2 THE WITNESS: Okay. *
3 (Discussion off the record.) 3 COUNTY’ OF SARASOTN
4 MR. JOHNSON: Michael, why don't we take a 4
5 five-minute break, if that's okay. I want to 5 I, JENNIFER D. DALORENZO, Shorthand
6 chat with my client fora second. 6G Reporter, horeby certify that T wao authorlaed to and
7 MR, FRANCE: That's fine. That's fine. 7° did gtenographically report the deposition of JOY
8 THE WITNESS: Perfect. 8 DEGRASSE; that a review of the tronsexipt was not
9 MR. FRANCE: We'll put -you on mute and 9 waived; and that the foregoing transaript, pages 4
10 talk in a.second. 10. through 36 de a true and: completa record of ny
12 (Short break from 3:40 p.m. to 3:50 p.m.) 11 stenographic notes.
12 MR. JOHNSON: I don't have any more 12 X PUATHER CERTEPY that X.am not x relative,
13 questions for Ms, DeGrasse. 13. employes, or attoriey, or counsel of any of the
14 THE WITNESS: Okay. Well, it was nice 14 parties! attormey or counsel. connected with the
is chatting with you guys, 45 action, nor am < financially interested in the action,
16 MR, JOHNSON: Nice chatting with you. 16 Dated thia 25th day of April, 2020,
17 Michael J. was going to say bye to you, if that 17° garasota County, Plorids,
18 won't offend you. 18
19 THE WITNESS: Not at all. 19
20 (The deposition concluded at 3:50 p.m.) 20
a1 21
22 22 (resp D bikers
23 23 “4 r
24 24 JENNIFER D. DLLORENZO
25 25 COURT REPORTER

 

 

 

 

the

Vo sevdpa #

Imperial Court Reporting (941) 260-9000

(10) Pages 37 - 40

 

 
Case 8:20-bk-03563-RCT Doc 202-2 Filed 05/10/21 Page 12 of 12

Case 8:20-bk-03563-RCT Doc161-2 Filed 12/03/20 Page 12 of 12
Case 8:20-bk-03563-RCT Doc 160-2 Filed 12/02/20 Page 12 of 12

 

 

 

 

 

 

 

 

 

 

 

 

Gardenmasters of SW Florida, Inc. v. Joy Deo
Performance Driven Landscaping Corp. April 16,
Page 41
4 ERRATA SHEET
2 DO NOT WRITE ON TRANSCRIPT - ENTER CHANGES HERE
3 RE: Gardenmasters va PDL
CASE No.1 2018CA6432NC
4 DEPONENT: Joy DeGragse
5 DATE: April 16, 2020
6
7
8
9
10
12
12
13
14 Page No. Line No. Change Reason
15 under the ponaltion of perjury, I declare that I have
xead the foregoing documont: and that the facts stated
16 in ft are trus. .
17
18 BATE JOY DEGRASZE
19
20 ORIGINAL: Charles Johnsen, Eaq.,
21 cjohnsondblalockwalters.com
COPY: Wichasl Prance, keq.,
22 kbang@mfrancelaw.com
23
24
25
Page 42
1 April 29, 2020
2 doy Da@rasse
¢/o Michael France, Haq.
3 Michael Prance, P.A.
1515 Ringling Blvd., Suite 800
4 Saragota, PL 34236
5 angemt rancelaw. com
In Re: Deposition ef JOHN DEGRASSE taken on 4/16/20
6 Gardenmasters va PDL
‘T Dear sirs
8 this letter is to advise that the transcript for the
shove-referenced deposition has baen completed and is
9 avadlable for review. Ploass have your @lient contact
Imperial Court Reporting at (9432)260-9000 to make
10 = «aszongemonts te cead and sign the tranocript at oux
office within 30 days from the date of thia letter;
11 otherwise, they may, sign balow to waive review of thig
transcript and email thie page to the amail address
12 below,
13. In the alternative, 1£ you have ordered a copy of tha
transcript and will ba handling reading and signing,
14° «have your client note asy corrections on tho errata
ekeot provided and awatl it to
15 admin@imporialcourtreporting.com to be forwarded to
16 all parties for inclusion in the transcript.
17 Sincerely;
18
19 Imperial Court Reporting
20 ce: Charles Johnson, Eaq.,
21 ejohnsoneblalockwaLltera.com
22 walvor:
23 x, , hereby waive the reading and
24 signing of my deposition transoript.
25 Soponent signature Bata

 

 

 

 

“fue Seeipa ¥ Imperial Court Reporting (941) 260-9000 (11) Pages 41 - 42

 

 
